CD@\|O)U'|A(»)N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
®\|O)U'|AQN-\O(Q®\l®€f|hwl\)-\O

 

/
..lZFiLEc) ___ REcEivEn

_ ENTERED ___ SERVED ON
COUllSEUPARTlES OF RECORD

 

uNiTED sTATEs DlsTRicT <:ouRT APR 16 232
DisTRicT oi= NEVADA

 

 

 

 

 

 

 

 

 

CLERK US DlSTRICT COURT
* * * DlSTRICT C|F NEVADA
BY= oEPurv
RONALD LEE ALLEN, Case No. 3:18-cv-00092--MMD-WGC
Plaintiff, ORDER
v.
JAMES DZURENDA et al.,
Defendants.
l. DlSCUSSlQN

This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
an individual who was in the custody of the Nevada Department of Corrections at the time
he initiated this oase. At the time Plaintiff initiated this case, Plaintiff submitted an
application to proceed in forma pauperis for prisoners. (ECF No. 1). ln this Court's
February 8, 2019 screening order, the Court deferred a decision on the application to
proceed in forma pauperis (ECF No. 4 at 6). The screening order also imposed a 90-
day stay and the Court entered a subsequent order in which the parties were assigned to
mediation by a court-appointed mediator. (ECF Nos. 4, 10). The Office of the Attorney
General has filed a status report indicating that settlement has not been reached and
informing the Court of its intent to proceed with this action. (ECF No. 14).

The Court now directs Plaintiff to file an application to proceed in forma pauperis
by a non-prisoner within thirty (30) days from the date of this order or pay the full filing fee
of $400. After the Court determines the matter of the payment of the filing fee, the Court
will issue an order on the matter of service.

l|. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that Plaintist application to proceed
in forma pauperis for prisoners (ECF No. 1) is DEN|ED as moot.

|T lS FURTHER ORDERED that the Clerk of the Court SHALL SEZND Plaintiff the

 

(D®\lCDCD-§OJN-\

NNNNNNNNN_;_\_\_\_;_\_\_\_\_\
U)`lC)O'l-PON-\O(QCD\|O)UTAUN-\O

 

approved form application to proceed in forma pauperis by a non-prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
non-prisoners; or (2) pay the full filing fee of $400.

lT |S FURTHER ORDERED that if Plaintiff does not timely comply with this order,
the Court shall dismiss this action with prejudice.

lT lS FURTHER ORDERED that upon the resolution of the matter of the Hling fee

this Court shall issue a subsequent order on the matter of service.

6/\
DATED THis l'O_/day of Aprii 2019.

  

 

 

